People v Perez (2016 NY Slip Op 08471)





People v Perez


2016 NY Slip Op 08471


Decided on December 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2016

Sweeny, J.P., Renwick, Richter, Manzanet-Daniels, Kapnick, JJ.


2507 1850/09

[*1]The People of the State of New York, Respondent,
vLawrence Perez, Defendant-Appellant.


Feldman and Feldman, Uniondale (Steven A. Feldman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered April 8, 2011, convicting defendant, after a jury trial, of murder in the second degree (two counts) and kidnapping in the first degree, and sentencing him to an aggregate term of 25 years to life, unanimously reversed, on the law, and the matter remanded for a new trial.
As this Court determined on a jointly tried codefendant's appeal (People v Franqui, 123 AD3d 512 [1st Dept 2014], lv denied 25 NY3d 1163 [2015]), and as the People concede, reversal is required because of the absence of an inquiry into whether, and to what extent, a juror slept during the trial.
We decline to revisit this Court's prior order, which granted the People's motion for a protective order sealing, and prohibiting the dissemination of, certain materials.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2016
CLERK